DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board
Civil Remedies Division

In the Case of:
MAY 19, 1989

John Vanderhorst, DATE:
Petitioner,
- veo Docket No. C-93

The Inspector General. DECISION CR 27

DECISION

This case is before me on Petitioner’s request for a
hearing challenging his exclusion from participation as a
provider in the Medicare and Medicaid programs. I am
dismissing the request because it was not timely filed and
I do not have good cause to allow a late filing.

By letter dated July 29, 1985, the Inspector General
("I.G.") notified Petitioner that he was being suspended
from participation in these programs for twenty years,
pursuant to Section 1128(a) of the Social Security Act,

42 U.S.C. 1320a-7(a).1/ The reason provided for
Petitioner’s exclusion was his conviction in federal court
of an offense related to his participation in the Medicare
program. Petitioner requested a hearing by submitting a
Petition for Modification of Ineligibility Determination,
postmarked February 1, 1989, protesting the length of his
exclusion.

On April 21, 1989, the I.G. moved to dismiss the
Petitioner’s hearing request, arguing that it was not
timely filed, and that Petitioner had not shown good cause
for the untimely filing. On or about April 25, 1989,
Petitioner submitted to the I.G. a motion to dismiss his
hearing request without prejudice. This motion to dismiss
without prejudice was not received by me until May 9,

1/ The term "exclusion" is currently used to describe the
same action as the term "suspension" did in 1985.
1989. On May 2, 1989, the I.G. filed his response to
Petitioner’s Motion to Dismiss, objecting to the dismissal
being without prejudice and asserting that the case should
be dismissed with prejudice.

ISSUES
1. Whether Petitioner’s hearing request was timely
filed.
2. Whether Petitioner had "good cause" for not timely

filing his request for hearing.

3. Whether dismissal of Petitioner’s hearing request
should be with or without prejudice.

LICABL WS AND IONS

1. Section 1128 of the Social Security Act: As of
the date of Petitioner’s suspension, Section 1128(a) of
the Social Security Act, 42 U.S.C. 1320a-7(a), required
the Secretary of Health and Human Services (the Secretary)
to suspend from participation in the Medicare and Medicaid
programs any physician or other individual who had been
convicted of a criminal offense related to that person’s
participation in the delivery of medical care or services
under titles XVIII (Medicare), XIX (Medicaid), or XX
(block grants to states) of the Act. The law did not
prescribe a minimum suspension. The law was revised in
August 1987 to require a minimum exclusion from
participation in the Medicare and State health care
programs (including Medicaid) of five years for any
individual or entity "convicted of a criminal offense
related to the delivery of an item or service under title
XVIII or under any State health care program," Pub. L.
100-93 (August 18, 1987), 42 U.S.C. 1320(a)(1) and
(c) (3) (B) .2/

Both the law in effect as of the date of Petitioner’s
exclusion and the current law provide that an excluded
individual is entitled to an administrative hearing as to
the exclusion. The law in effect as of Petitioner’s

2/ Many of the preexisting statute’s provisions were
retained without significant change as part of the revised
statute. For purposes of simplicity, this decision will
cite to the revised statute, except where specifically
noted.
exclusion provided at 42 U.S.C. 1320a-7(e) that an
excluded individual is entitled to a hearing "to the same
extent as is provided in section 205(b) of the Social
Security Act." Virtually identical language is contained
in the 1987 revision at 42 U.S.C. 1320a-7(f)(1). Section
205(b) (1) of the Social Security Act, 42 U.S.C. 405(b)(1),
provides that a person entitled to an administrative
hearing by virtue of an adverse decision shall be given
reasonable notice and opportunity to be heard, and
provides further that the hearing decision shall be based
“on evidence adduced at the hearing." The statute
specified that in order to be entitled to a hearing, a
party requesting a hearing must file the request within 60
days from the date the exclusion notice is received.

2. Part 498 of 42 C.F.R.: Regulations adopted by
the Secretary implementing the law similarly require, at
42 C.F.R. 498.40(a) (2), that the party requesting the
hearing must file the request within 60 days from receipt
of the exclusion notice. However, 42 C.F.R. 498.40(c) (2)
provides that "for good cause shown," the administrative
law judge to whom the case is assigned may extend the time
for filing the hearing request.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. On July 29, 1985, Petitioner was incarcerated at
the U.S. Federal Prison Camp, Terre Haute, Indiana.

2. On July 29, 1985, the I.G. sent written notice
to Petitioner, pursuant to 42 U.S.C. 1320a-7(c) and
42 C.F.R. 1001.123, advising him that he would be
suspended from participating in the Medicare and Medicaid
programs. I.G. Ex. 1.3/

3. The notice was received by Petitioner at the
Federal Prison Camp in Terre Haute, Indiana.

4. Petitioner’s request for hearing, styled
"Petition for Modification of Ineligibility
Determination," was postmarked February 1, 1989.

3/ Exhibits and the prehearing conference order will be
cited as follows:

I.G.’s Exhibit I.G. Ex.
Prehearing Order P.H.O.
5. Petitioner had been released from incarceration
for approximately 18 months when he filed his request for
hearing.

6. Petitioner’s hearing request was not filed
within 60 days from Petitioner’s receipt of the notice of
suspension and Petitioner has not shown good cause for an
extension of the filing deadline.

7. Petitioner is not entitled to a hearing, and his
untimely request should be dismissed with prejudice.

ANALYSIS
A. Petitioner’s Entitlement to a Hearing.

As previously noted, both the Petitioner and the I.G. have
moved that Petitioner’ s hearing request be dismissed, and
ordinarily I would simply dismiss the case without
discussion. However, since the Petitioner has requested
that the dismissal be without prejudice to him and the
I.G. has objected, insisting upon a dismissal with
prejudice, I must consider the threshold issue of whether
Petitioner is entitled to a hearing.

The undisputed facts of this case establish that
Petitioner did not file his hearing request within the 60
day limitations period established by statute and
regulation. The Secretary is therefore under no
obligation to grant Petitioner a hearing. However, the
Secretary has established circumstances where a petitioner
may be granted a hearing, even though he is not entitled
to one. The question is whether "good cause" exists in
order to justify a discretionary grant of a hearing.

The regulations do not define "good cause." The
regulations governing Social Security disability hearings,
which are also conducted pursuant to 42 U.S.C. 405(b), do
set forth examples of what would constitute "good cause"
for missing the filing deadline in Social Security
disability cases. These examples are enumerated at 20
C.F.R. 404.911(b)(1)-(9). All of these examples describe
circumstances where the party requesting the hearing
endeavors in good faith to request a hearing, but
nonetheless fails to meet the statutory and regulatory
deadline. These examples are not inclusive of all of the
circumstances which would qualify for a "good cause"
exception.
The I.G. contends that Petitioner’s hearing request, filed
more than three years after he received the notice of
suspension, was not timely filed. The I.G. argues that,
consequently, Petitioner is not entitled to a hearing and
that I should dismiss the hearing request with prejudice.
Petitioner has merely requested a dismissal of the
proceeding without prejudice. Based upon the exhibits,
Pleadings and the applicable regulations, I conclude that
the Petitioner’s request was not timely filed, that there
was no "good cause" which would justify the lateness of
filing, and that Petitioner’s hearing request should be
dismissed with prejudice.

Petitioner was the owner and chief operating officer of
Vanderhorst Ambulance Service, Inc. In the Information
filed by the United States Attorney for the Northern
District of Ohio, Western Division (I.G. Ex. 3), the U.S.
Attorney charged that Vanderhorst Ambulance Service, Inc.
transported dialysis patients in the Toledo, Ohio area
between January 1, 1980 and December 31, 1982, and that
Petitioner fraudulently claimed that such patients were
"Bed Confined, Moveable by Stretcher Only," when they were
not. The U.S. Attorney further alleged that the false
Medicare claims fraudulently billed by Petitioner were in
the approximate amount of $490,000.00. Under the terms of
the Plea Agreement which Petitioner executed on July 6,
1983 (I.G. Ex. 2), Petitioner agreed "not to engage in the
business of transporting patients for a fee, that is the
Ambulance business, as either an owner or employee for a
period of five years from the date of sentencing. . . ."

Petitioner entered a plea of guilty and was convicted of
five counts of filing false Medicare claims in violation
of 18 U.S.C. 287. As a result of his conviction, he was
incarcerated at the Federal Prison Camp located in Terre
Haute, Indiana, when he was notified of his exclusion.
Petitioner received the I.G.’s notice of suspension
shortly after the mailing date of July 29, 1985. He was
out of prison for one and one half to two years before his
counsel filed his request for hearing, which was
postmarked February 1, 1989.

The regulations provide, at 42 C.F.R. 498.40(a) (2), that a
party must file a hearing request within 60 days from
"receipt of the notice" in order to be entitled to a
hearing. Petitioner did not comply with this regulation
when he filed his hearing request on February 1, 1989,
more than three years after he received the suspension
notice from the I.G. Petitioner has acknowledged that he
-6-

received the notice of suspension shortly after it was
mailed on July 29, 1985 and that he had been out of prison
for over a year and a half before he requested the
hearing, yet he has offered no reason for the delay, much
less "good cause" to justify it. Thus, it is appropriate
to grant a motion to dismiss his request for hearing as
not being timely filed.

B. Whether the Dismissal Should be With or Without
Prejudice.

Petitioner has asked in his motion to dismiss the hearing
request that the dismissal should be without prejudice.
The I.G. concurs that dismissal is appropriate, but
strenuously objects to a dismissal without prejudice,
arguing that Petitioner’s request for hearing is untimely
and further, that there is no good cause for his delay in
making the request. Therefore, the I.G. contends, the
case should be dismissed with prejudice.

The notice of exclusion which Petitioner received in 1985
from the I.G. specified that Petitioner had 60 days within
which to request a hearing. He did not do so. Moreover,
he was out of prison for more than a year and a half
before he made his request for a hearing to review the
exclusion. No request for extension of time for filing
his hearing request was made, nor has Petitioner shown
good cause for his delay. Indeed, there seems little
reason for Petitioner’s delay in initiating the hearing
request process, particularly since he has not been
hindered by his incarceration for quite some time. At
this point, even after Petitioner has already been
excluded nearly four years, Petitioner still has not
decided whether he wants a hearing. Under these
circumstances, it is appropriate to dismiss this case with
prejudice.

CONCLUSION

Based on the law and record of this proceeding I conclude
that Petitioner’s hearing request was not timely filed
within the requirements of 42 C.F.R. 498.40(a) (2), and
that good cause does not exist to excuse the late filing.
The I.G.’s motion to dismiss this proceeding with
prejudice is therefore granted, and the Petitioner’s
motion to dismiss, insofar as he requests dismissal
without prejudice, is denied.

/s/

Steven T. Kessel
Administrative Law Judge
